By the Court. Oakley, Ch. J.
The statute prescribes that security for costs shall be given in the form of a bond in the penalty of at least $250, <fcc., “ conditioned to pay, on demand, all costs that may be awarded to the defendant in such suit.” (2 R. S. 620, § 4.) This bond, it is true, does not pursue the language of the statute, but so far as it differs, it is more favorable to the defendant than the form prescribed. The obligors will be liable immediately, if the defendant’s costs are not paid as soon as he obtains a judgment. The spirit of the statute is fully carried out by this condition, and we think it a sufficient compliance.
Order affirmed.